Citation Nr: 9903781	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  93-19 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to March 
1970.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, having been transferred there by the RO in No. 
Little Rock, Arkansas.  

In June 1995, the Board remanded the veteran's appeal to the 
RO for additional development.  The case has been returned to 
the Board for further review.  



FINDING OF FACT

The veteran has failed to report for several scheduled VA 
medical examinations, and he has produced no evidence of good 
cause which would excuse him from his obligation to cooperate 
with VA in the development of the appealed claim. 


CONCLUSION OF LAW

The criteria for a permanent and total disability rating for 
pension purposes have not been met.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. §§ 3.159, 3.655(a)(b) (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

It is contended by the veteran that his nonservice-connected 
disabilities are so disabling that he is unable to work, and 
he seeks a permanent and total disability rating for pension 
purposes.  VA law and regulations provide for pension to be 
payable to a veteran who served for 90 days or more during a 
period of war and who is permanently and totally disabled due 
to nonservice-connected disabilities not the result of his 
own willful misconduct. 38 U.S.C.A. § 1521 (West 1991); 38 
C.F.R. § 3.342(a) (1998).

All veterans basically eligible and unable to secure or 
follow a substantially gainful occupation by reason of 
disability likely to be permanent shall be rated permanently 
and totally disabled. 38 C.F.R. § 4.17 (1998).  A veteran is 
"basically eligible" if he has 1 disability ratable at 60 
percent or more or 2 or more disabilities, at least one of 
which is ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more. 38 C.F.R. § 4.16(a) (1998).

VA regulation further provides that, if the nonservice-
connected disabilities do not meet the minimum percentage 
criteria set forth by § 4.16 but the veteran still meets the 
basic entitlement criteria and is found to be unemployable by 
reason of his age, occupational background or other related 
factors, a permanent and total disability rating can be 
assigned on an extra-schedular basis. 38 C.F.R. §§ 
3.321(b)(2), 4.17(b) (1998).

The veteran served for more than 90 days during a period of 
war; however he currently does not met the criteria set out 
in 38 C.F.R. 4.16 (a).  Since he does not meet the minimum 
percentage criteria set forth in § 4.16(a), the benefit he 
seeks could only be granted, on an extra-schedular basis, if 
he were found to be unemployable by reason of his age, 
occupational background or other related factors.

Notwithstanding the above, in reviewing the claims file, the 
Board determined in June 1995 that a comprehensive medical 
examination needed to be conducted in order to determine 
whether all nonservice-connected disorders actually affected 
the veteran's ability to obtain and retain gainful 
employment, as he claimed.  The appealed claim was therefore 
remanded in June 1995 for the conduction of this medical 
examination.

Pursuant to the Board's June 1995 Remand, the RO contacted 
the veteran in July 1995 at a Little Rock, Arkansas address 
to request additional evidence.  The letter was returned to 
the RO with the notation that the veteran was not at that 
address.  The letter was re-mailed to the same address in 
August 1995.  Also in August 1995, the RO contacted the 
veteran's representative regarding the veteran's address.  
Several alternative information sources were searched; 
however the searches were unsuccessful.  In addition, in 
August 1995, examinations scheduled for the veteran were 
canceled since the RO did not have enough information.  In 
September 1995, it was noted that the veteran had failed to 
report for scheduled examinations.  In a September 1995 
report of contact, it was noted that the RO contacted the 
Salvation Army, but was unable to ascertain the whereabouts 
of the veteran.  In January 1996, the veteran contacted the 
RO regarding another issue from a North Topeka, Kansas 
address.  Examinations scheduled in April 1996 were canceled 
because the veteran failed to report.  In July 1996, the RO 
received a change of address from the veteran to Dublin, 
Georgia.  The veteran was informed in August 1996 that his 
claim was on appeal and that his file was being transferred 
to Georgia.  He was also informed that examinations would be 
scheduled.  In June 1997, the veteran's address was changed 
to a Tifton, Georgia address, and VA examinations were 
scheduled in June 
1997 for July 1997.  The veteran failed to report. In August 
1997, the veteran was informed by the RO that if he did not 
appear for examinations, his claim would have to be decided 
based on the evidence of record.  In October 1997, the RO 
changed the veteran's address to a Bay Pines, Florida 
location.  In January 1998, examinations were scheduled, and 
the veteran failed to report.  In February 1998, the 
veteran's address changed to one in Raleigh, North Carolina, 
and he failed to report for examinations scheduled in April 
1998.  In May 1998, the RO informed the veteran that he 
should inform them of the reason for his failure to report 
and that if he did respond, his claim would be decided on the 
evidence of record.  That letter was returned as 
undeliverable, and in July 1998, a VA Report of Contact shows 
that the RO contacted the Georgia Department of Veterans 
Services and was informed that they did not have a more 
current address for the veteran.  The RO also contacted the 
North Carolina Division of Veterans Affairs, the VAMC in 
Florida and the VAMC in Georgia, but was unable to find a 
more current address for the veteran.  

The requirement that VA assist claimants in developing the 
facts pertinent to their claims is not to be construed as 
shifting from the claimant to VA the responsibility to 
produce necessary evidence. 38 C.F.R. § 3.159(a) (1998).  In 
order for VA to process claims, individuals applying for 
benefits have a responsibility to cooperate with the agency 
in the gathering of the evidence necessary to establish 
allowance of benefits.  Morris v. Derwinski, 1 Vet. App. 260, 
264 (1991).

VA's duty to assist, under 38 U.S.C.A. § 5107(a) (West 1991), 
is not always a one-way street, nor is it a blind alley.  A 
claimant has the duty to cooperate with VA's 
38 U.S.C.A. § 3.365; efforts to provide an adequate medical 
examination and submitting to the Secretary all medical 
evidence supporting his claim.  Olson v. Principi, 3 Vet. 
App. 480, 483 (1992).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause, fails 
to report for examination, or reexamination, certain 
regulatory action is prescribed. 38 C.F.R. § 3.655(a) (1998).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant or the death of an 
immediate family member. Id.  Specifically, when a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
on the evidence of record.  However, when the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit that was previously disallowed, 
or a claim for an increase, the claim shall be denied. 38 
C.F.R. § 3.655(b).

The veteran has failed to cooperate with VA in the 
development of the appealed claim and has produced no 
evidence demonstrating good cause which would excuse him from 
this duty.  The Court of Veterans Appeals (the Court) has 
held that VA has a duty to fully inform the veteran of the 
consequences of his failure to report for a scheduled 
examination. See Connolly v. Derwinski, 1 Vet. App. 566 
(1991).  In this regard, the RO has on two occasions so 
informed the veteran.  

Additionally, even though the veteran has had several changes 
of address, he still has an obligation to inform the RO of 
these changes.  In this regard, the Court has said that it is 
the claimants' burden to keep VA apprised of their 
whereabouts.  If they do not do so, there is no burden on the 
part of VA to turn up heaven and earth to find them.  Hyson 
v. Brown, 5 Vet. App. 262, 265 (1993).

The veteran's repeated failure to report for the recently- 
scheduled VA examinations which are essential to obtain 
competent medical evidence sufficient for rating purposes, 
precludes the Board from further considering his claim for a 
total disability rating for pension purposes. The claim for 
such benefits has therefore failed and must be denied. 38 
C.F.R. § 3.655(b) (1998).


ORDER

The claim of entitlement to a permanent and total disability 
rating for pension purposes is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

